DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/7/2021 has been entered.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 21-27 directed to Species II non-elected without traverse. Accordingly, claims 21-27 have been cancelled.

Allowable Subject Matter
Claims 1-20 and 28-30 are allowed, and the following is the Examiner’s statement of reasons for allowance: As to independent claims 1,8, and 15, the prior art of record fails to disclose an apparatus comprising a digital vision sensor (DVS) and a CMOS image sensor that selectively provide event/image data to be relayed to a SLAM pipeline, where the CMOS image sensor is turned off in response to a current value of one or more control factors, and when the 2-7,9-14, 16-20, and 28-30 are allowed because they depend on either claim 1,8, or 15.
Tsujii et al. discloses a mixed reality, head-mounted display device that includes a plurality of positioning and orientation sensors that feed visual information relating to the position of the head-mounted display device to a SLAM pipeline for adjusting the output of augmented-reality information on a display. The reference balances power consumption and position/orientation measurement accuracy by selectively activating and deactivating various positioning and orientation sensors based on the power that a particular sensor or sensors require and the required accuracy of position and orientation measurement of an application running on the head-mounted display device. Although Tsujii et al. discloses that the sensors include a frame-based camera, the reference notably does not disclose that the sensors include a DVS or event-based sensor.
However, Burns et al. notes that event-based sensors consume less power than CMOS image sensors, and Lee et al. discloses that a combined event-based sensor and general motion sensor can provide an accurate estimation of pose of a head-mounted device. However, the Examiner submits that a combination of Tsujii et al., Burns et al., and Lee et al. would not render claims 1,8, and 15 obvious. Specifically, Tsujji et al. only broadly discusses how one or more sensors are be activated and deactivated to achieve the sought power-accuracy tradeoff. The reference does not provide specific examples of when each sensor is activated and deactivated. While it is conceivable that Tsujii’s camera, which could obviously include a CMOS sensor, could be deactivated in a particular instance given that it consumes a high degree of power (see Table 1 of Tsujii et al.), Tsujii et al. does not disclose that it is disabled and an event-based sensor is enabled. While Burns et al. and Lee et al. would render obvious the inclusion of an 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
7/24/2021